IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,185-01


                        EX PARTE JERRY ANTOINE NOLAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W15-00427-M (A) IN THE 194TH DISTRICT COURT
                             FROM DALLAS COUNTY


          Per curiam.

                                              ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery, and he was sentenced to 25 years in prison.

          Applicant claims that trial counsel wrongly advised him to reject a 12-year plea agreement

and that appellate counsel denied him his right to a direct appeal. See Lafler v. Cooper, 132 S. Ct.
1376 (2012); Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988). The trial court entered an

order designating issues, but there are no findings of fact and conclusions of law resolving the

claims.
                                                                                                       -2-

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

        The trial court shall order trial and appellate counsel to respond to Applicant’s claims of

ineffective assistance by explaining counsels’ representation of Applicant, including applicable

strategy and tactical decisions. To obtain the responses, the trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC.

art. 26.04.

        The trial court shall make findings of fact and conclusions of law regarding the claims raised

in the habeas application. The trial court may also make any other findings of fact and conclusions

of law it deems relevant and appropriate to the disposition of Applicant’s claims for habeas relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: April 18, 2018
Do not publish